TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00801-CR


                              Whitney Charles Frilot, Appellant

                                                v.

                                 The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. CR2019-089, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due March 16, 2020. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

July 30, 2020. In granting the most recent extension, this Court advised counsel that no further

extensions would be granted. To date, the brief has not been tendered for filing and is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than November 2, 2020. See id. R. 38.8(b)(3).

              It is so ordered October 2, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Abated and Remanded

Filed: October 2, 2020

Do Not Publish




                                                  2